           Case 1:19-cr-00143-DAD-BAM Document 248 Filed 09/10/21 Page 1 of 3


1    VIRNA L. SANTOS, ESQ., SBN 150017
     Santos Law Group
2
     1225 E. Divisadero Street
3    Fresno, CA 93721
     Office: (559) 500-3900
4    Fax: (559) 500-3902
5

6

7                            IN THE UNITED STATES DISTRICT COURT
8                                EASTERN DISTRICT OF CALIFORNIA
9

10
     UNITED STATES OF AMERICA,                          Case No.: 1:19-CR-00143 DAD-BAM
11
                               Plaintiff,
12                                                      STIPULATION REGARDING
     vs.                                                MODIFICATION OF MOTIONS BRIEFING
13                                                      SCHEDULE; AND ORDER
14   SALVADOR CASTRO, JR., et al.,
15                             Defendants.
16
            On June 3, 2021, this court approved the parties’ amended stipulation modifying defense
17
     motions’ filing schedule (Dkt. ) that set September 9, 2021 as the filing date for defendants’
18
     motions. Defense counsel continue to receive discovery in this matter that bears on any potential
19

20   motions, most recently on July 1, 2021. In addition, the parties continue to engage in meaningful

21   plea negotiations. Accordingly, defense counsel jointly request that the current briefing
22
     schedule be modified to allow for continuing defense investigation and plea negotiations.
23
            IT IS HEREBY STIPULATED by and between all defense counsel-- John Garland, Mark
24
     Broughton, David Torres, Virna L. Santos, Daniel Harralson, Anthony P. Capozzi, Marc W.
25

26   Coleman, Carol Ann Moses, Monica Bermudez and Michael Berdinella—and Assistant U.S.

27   Attorney Justin J. Gilio, that the current motions filing schedule be MODIFIED as follows:
28
     STIPULATION REGARDING MODIFICATION OF MOTIONS BRIEFING SCHEDULE; AND ORDER - 1
           Case 1:19-cr-00143-DAD-BAM Document 248 Filed 09/10/21 Page 2 of 3


1            Defense motions due:                    March 14, 2022
2
             Government’s opposition due:            April 25, 2022
3
             Defense replies due:                    May 16, 2022
4
             Hearing on motions                      May 23, 2021 at 10:00 a.m.
5

6            The parties also agree that trial shall be set for August 9, 2022 at 10:00 a.m.

7            Further, the parties stipulate that, pursuant to the Speedy Trial Act, 18 USC §3161
8
     (h)(1)(D) and (h)(7)(B)(i), (ii), time shall be excluded in the interest of justice up to
9
     August 9, 2022, to permit review of supplemental discovery, investigation, drafting and filing of
10
     motions and hearing on the motions, and preparation for trial.
11

12   Dated: September 8, 2021                   Respectfully Submitted,

13                                              By /s/ John Garland
                                                   /s/ Mark Broughton
14                                                 /s/ David Torres
15                                                 /s/ Virna L. Santos
                                                   /s/ Daniel Harralson
16                                                 /s/ Anthony P. Capozzi
                                                   /s/ Marc W. Coleman
17                                                 /s/ Carol Ann Moses
18                                                 /s/ Monica Bermudez
                                                   /s/ Michael Berdinella
19                                                 Attorneys for Defendants
20   Dated: September 8, 2021                  By    /s/ Justin J. Gilio
                                                     JUSTIN J. GILIO
21
                                                     Assistant U.S. Attorney
22

23

24

25

26

27

28
     STIPULATION REGARDING MODIFICATION OF MOTIONS BRIEFING SCHEDULE; AND ORDER - 2
              Case 1:19-cr-00143-DAD-BAM Document 248 Filed 09/10/21 Page 3 of 3


1                                                   ORDER
2
               Based on the parties’ stipulation, the proposed motions schedule is adopted and ordered.
3
     The current motions filing schedule be MODIFIED as follows:
4
               Defense motions due:                 March 14, 2022
5

6              Government’s opposition due:         April 25, 2022

7              Defense replies due:                 May 16, 2022
8
               Hearing on motions                   May 23, 2022 at 10:00 a.m.
9
               Pursuant to Speedy Trial Act, 18 USC §3161(h)(1)(D) and (h)(7)(B)(i), (ii). Further, trial
10
     confirmation is set for July 25, 2022 at 9:00 a.m., and trial, estimated to last three weeks, is
11

12   hereby set for August 9, 2022 at 10:00 a.m. before District Judge Dale A. Drozd. Time shall

13   be excluded up to the date of trial set for August 9, 2022 in the interest of justice.
14

15

16
     Dated:     September 10, 2021                              /s/ Barbara   A. McAuliffe              _
                                                            UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION REGARDING MODIFICATION OF MOTIONS BRIEFING SCHEDULE; AND ORDER - 3
